FILE COPY

       RE: Case No. 15-0992             DATE: 12/23/2015
       COA #: 04-14-00811-CV    TC#: 11-04-49987-CV
STYLE: RANDY COLEMAN AND JIM COLEMAN COMPANY
   v. RALPH DEAN

     Today the Supreme Court of Texas received and
filed Randy Coleman’s motion for extension of time to
file petition for review pursuant to Rule 53.7(f) in
the above numbered and styled case.

                     MR. R. DAVID GUERRERO
                     JIM WELLS COUNTY DISTRICT CLERK
                     P.O. BOX 2219
                     ALICE, TX 78333-2219
                                             FILE COPY

       RE: Case No. 15-0992             DATE: 12/23/2015
       COA #: 04-14-00811-CV    TC#: 11-04-49987-CV
STYLE: RANDY COLEMAN AND JIM COLEMAN COMPANY
   v. RALPH DEAN

     Today the Supreme Court of Texas received and
filed Randy Coleman’s motion for extension of time to
file petition for review pursuant to Rule 53.7(f) in
the above numbered and styled case.

                     MR. JOSEPH MICHAEL GUERRA
                     ATTORNEY AT LAW
                     P.O. BOX 1968
                     ALICE, TX 78333
                                             FILE COPY

       RE: Case No. 15-0992             DATE: 12/23/2015
       COA #: 04-14-00811-CV    TC#: 11-04-49987-CV
STYLE: RANDY COLEMAN AND JIM COLEMAN COMPANY
   v. RALPH DEAN

     Today the Supreme Court of Texas received and
filed Randy Coleman’s motion for extension of time to
file petition for review pursuant to Rule 53.7(f) in
the above numbered and styled case.

                     MR. FRANK WEATHERED
                     DUNN, WEATHERED, COFFEY
                     RIVERA & KASPERITIS, PC
                     611 SOUTH UPPER BROADWAY
                     CORPUS CHRISTI, TX 78401
                                             FILE COPY

       RE: Case No. 15-0992             DATE: 12/23/2015
       COA #: 04-14-00811-CV    TC#: 11-04-49987-CV
STYLE: RANDY COLEMAN AND JIM COLEMAN COMPANY
   v. RALPH DEAN

     Today the Supreme Court of Texas received and
filed Randy Coleman’s motion for extension of time to
file petition for review pursuant to Rule 53.7(f) in
the above numbered and styled case.

                     MR. PAUL R. LAWRENCE
                     LAW OFFICE OF PAUL R. LAWRENCE
                     2180 NORTH LOOP WEST, SUITE 510
                     HOUSTON, TX 77007
                                             FILE COPY

       RE: Case No. 15-0992             DATE: 12/23/2015
       COA #: 04-14-00811-CV    TC#: 11-04-49987-CV
STYLE: RANDY COLEMAN AND JIM COLEMAN COMPANY
   v. RALPH DEAN

     Today the Supreme Court of Texas received and
filed Randy Coleman’s motion for extension of time to
file petition for review pursuant to Rule 53.7(f) in
the above numbered and styled case.

                     MR. KEITH E. HOTTLE
                     CLERK, FOURTH COURT OF APPEALS
                     BEXAR COUNTY JUSTICE CENTER
                     300 DOLOROSA, STE. 3200
                     SAN ANTONIO, TX 78205
                                             FILE COPY

       RE: Case No. 15-0992             DATE: 12/23/2015
       COA #: 04-14-00811-CV    TC#: 11-04-49987-CV
STYLE: RANDY COLEMAN AND JIM COLEMAN COMPANY
   v. RALPH DEAN

     Today the Supreme Court of Texas received and
filed Randy Coleman’s motion for extension of time to
file petition for review pursuant to Rule 53.7(f) in
the above numbered and styled case.

                     MR. CHARLES C. WEBB JR.
                     WEBB CASON, P.C.
                     710 MESQUITE
                     CORPUS CHRISTI, TX 78401